MEMORANDUM **
Barbara L. Hopkins appeals from the 18-month sentence imposed following her guilty-plea conviction for bank fraud, in violation of 18 U.S.C. § 1344(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hopkins contends that her sentence is unreasonable because the district court failed to appropriately consider her history and characteristics and the nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1). She further contends that the district court failed to consider the kinds of sentences available, when it refused her request for a sentence that would permit her to serve time on work release so that she could continue to make restitution payments.
The record discloses that the district court considered the § 3553(a) factors and had a reasoned basis for exercising its sentencing discretion. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007). The district court explicitly considered Hopkins’ mitigation arguments. See id.; see also United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir.2008). We conclude that the sentence was not unreasonable in light of § 3553(a). See United States v. Booker, 543 U.S. 220, 260-61, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); see also Gall v. United States, — U.S. -, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.